NO. 07-03-0267-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                       JUNE 6, 2003

                          ______________________________


                          IN RE GLENDA MARNEY, RELATOR

                         _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                        ON MOTION FOR EMERGENCY RELIEF
                           AND PETITION FOR MANDAMUS


       Relator Glenda Marney has submitted a petition for writ of mandamus addressed

to the 99th District Court, Lubbock County, that would direct the court to disqualify counsel

for real party in interest United Supermarkets, Ltd., et al. from Cause No. 2002-517,191

pending in that court. Relator also moves for a stay of proceedings in that cause, which

is set for trial on June 16, 2003. Finding that relator has not presented a record on which

the requested relief can be granted, we overrule the motion for a stay, and deny the

petition for writ of mandamus. Tex. R. App. P. 52.8(d).


                                                  Per Curiam